DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3, 6-10, 12, 14-17, 19, 22, 30, 32, 45, 51, 54, 56, 58, 63 are pending and under consideration. The amendment filed on 12/07/2021 is acknowledged.
Priority
This application is a continuation of international Application No. PCT/US14/035760 filed on April 28, which claims the benefit of U.S. Provisional Patent Application No. 81/816,624, filed on April 26, 2013. Thus, instant application accorded priority to April 26, 2013.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 6-8, 10, 12, 15, 19, 22, 45, 51, 54, 56 remain rejected under 35 U.S.C. 103 as being unpatentable over Chambers (Nature Biotechnology, 27(3): 276-279, 2009, previously cited) in view of Andersen (US Patent Application Publication 2012/0148549 (June 14, 2072 previously cited)}, Watanabe (Nature Neuroscience, 8(3): 288-296, 2005, previously cited)) for the reasons of record dated 07/02/2021. 
For the record the rejection is reiterated below.
Regarding claim 6, Chambers teaches hESCs. Regarding claim 7, Chambers teaches the initial differentiation media with 10 nM TGF-inhibitor SB431542 for 5 days (p 6 under neural induction). Regarding claim 8, Chambers teaches the SB431542 SMAD inhibitor.
While Chambers teaches the two SMAD signaling inhibitors for an efficient neural conversion of hESCs and hiPSCs does not teach in combination with Wnt antagonist.
However, before the instant effective filing date of the invention, Anderson teaches treating mouse ESCs in a mixture of KSR and N2 media for 5 days supplemented with either (100 ng/ml ) DKK1 Wnt antagonist or supplemented with SMAD inhibitor noggin (250 ng/mL), for 5 days promoted the neutralization stage expressing the neutralization marker FOXG1 (a.k.a. BF1) [0043], [0069]. Using a protocol for the generation of ventral telencephalic cells (FIGS. 1A and 1B), it was found that mES cells can be directed to differentiate and aggregate into rosette-like clusters that strongly express both FoxG1 and Nkx2.1 (FIGS. 1C and 1C1). Anderson also compared the interneuron progenitor cell marker expression in the presence or absence of Shh, and reported: “In the control group (i.e. no sonic hedgehog (Shh treatment: FIG. 1GB}, most of the cells enrich for Pax6 and FoxG1 (BF1). SHH treatment from dd5 to d11 resulted in the cells were further differentiated ‘with the ventral telencephalon protocol to dd18. While few of the cells differentiate into Nkx2,1 + and Olig2+ progenitors in the control group (F IG. 100, left panel), most all of the cells treated with SHH co-expressed Nkx2,4 and Olig2, both markers of the MGE-derived interneuron precursors in mouse (FIG. 10D, night panel. Neary all of the Nkx2.1-expressing cells also express BF1/FoxG1, and many co- express isl-1 (FIG. 10F). As shown in FIG, 10F, by dd18. the Nkx2.1-expressing cells rarely co- label with Pax6-expressing cells, while both progenitor domains continue to express BRI/FoxG1”. 
Anderson, thus describes a dynamic ES cell differentiation process, in the presence of SMAD inhibitor noggin and SB491542 or Wnt inhibitor DKK 1 and an activator of the sonic hedgehog pathway SHH activator, wherein the initial contact of cells with at least one activator of SHH pathway is at least 5 days from the initial contact of the cells with the at least one SMAD inhibitor noggin and SB421542 (see Anderson figure 10 below). 

    PNG
    media_image1.png
    420
    452
    media_image1.png
    Greyscale

Regarding claim 8, Anderson teaches adding into the culture Writ inhibitor DKK1, or SMAD inhibitor noggin plus 58431542 (paragraphs 43-45, and 69}. Regarding claim 10, Anderson teaches neural differentiation induction with 10 nM TGFbeta inhibitor (56431542) [O08]. Regarding claim 12, Anderson teaches Wnt inhibitor DKK 1, where the resulting cells were identified using immunofluorescence or FACS (paragraphs 43-45, and 69). Regarding claim 15, Anderson teaches SHH (SHH} concentration was 2.5 nM, (F10B-16C). Regarding claims 19, 45, Anderson teaches the addition of an activator of the sonic hedgehog pathway SHH is initiated at day 5 and concluded at day 11 (see figure 10}. Regarding claim 22, Andersen teaches by dd12, streams of cells appeared to emanate from these Nkx2.1+ clusters, and they expressed Lhx6 (FIG. 1D). Regarding claim 51, Anderson teaches, using serum-free medium comprising 4 mixture of KSF and Ne (paragraphs 43-45, and 69}. Regarding claim 54, Anderson teaches, wherein the contact of the cells with the at least one activator of SHH signaling is concluded from about 5 days to about 30 days from its initiation, and wherein the cortical interneuron precursors can be maintained in a culture medium for several weeks for several months (Anderson figure 10 ).
Moreover, Watanabe also teaches in mouse ESCs that SHH at 3 nM, 30 nM or 300 nM, days 4-10 show a percentage of Bf1+ (Foxg1) cells at 3 nM (p 292 figure 4f); Shh promotes the ventral specification of SFEB-induced telencephalic cells and Shh (days 4-10) increased the percentage of Nkx2,1+ cells among Bf1+ cells (Fig. 4a, ‘Shh’ row; Fig. 4f and Fig. 5a). Regarding claim 12, Watanabe teaches Dkk1 inhibitor (Fig. 3f) (po 291 2nd column 1st paragraph). Regarding claim 56, Watanabe teaches medium containing serum (p 289, figure 1, panel h). Watanabe also teaches Wnt antagonists for directed differentiation of telencephalic precursors from mouse ESCs (abstract, p 291-293, figures 3-4).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the synergistic action of two inhibitors of SMAD signaling, Noggin and SB431542, is sufficient for inducing rapid and complete neural conversion of hESCs as discloses by Chambers by using DKK1 Wnt antagonist for 5 days to promote the neutralization stage expressing the neutralization marker FOXG1 (a.k.a. BF1) of the ESCS and the addition of an aviator of the sonic hedgehog pathway SHH is initiated at day 5 and concluded al day 11 as disclosed by Andersen and by using the SHH activator at 3 nM, 30 nM or 300 nM, days 4-10 show a percentage of Bf1+ (Foxg1) cells at 3 nM as disclosed by Watanabe.

Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
1.	Applicants argue Anderson’s teaching of the use of Noggin or DKK1 in the neutralization stage is limited to the differentiation of mouse stem cells. However, as clearly disclosed in the instant specification, one skilled in the art would not be motivated to apply in vitro differentiation methods of mouse stem cells in a method of differentiating human stem cells. For example, the instant specification states:
The developmental origin of human cortical interneurons remains to be established and it has been reported that interneuron specification may differ across mammalian species. ... Moreover, the protracted in vivo development of cortical interneurons has presented a challenge to achieving in vitro differentiation with human cells. It remains uncertain, therefore, whether the conditions described by Maroof et al. [which discloses a method of deriving cortical interneurons from mouse ESCs] can be applied to the generation of human cortical interneurons from human ESCs and/or from other pluripotent stem cells. The publication of the instant application U.S. 2016/0115448 (“the present specification”) at paragraph [0175] (emphasis added).

Indeed, the Examiner has already acknowledged the unpredictability of applying mouse stem cells differentiation technique to human stem cells differentiation. For example, the Examiner states that “establishing and culturing ES cells from other species of mammals or non- human animals having properties that are analogous to the human ES cells used in the methods of the claimed invention is highly unpredictable. See the non-final Office Action dated May 17, 2018 at page 8, 1 paragraph. Applicant’s arguments have been fully considered but are not persuasive.
applicants do not claim the developmental origin of human cortical interneurons nor the protracted in vivo development of cortical interneurons which has presented a challenge to achieving in vitro differentiation with human cells which remains to be established and it has been reported that interneuron specification may differ across mammalian species as disclosed in the specification. Applicants are not allowed to vaguely claim their invention, not providing details that would allow one of ordinary skill in the art to make the invention, and then argue that the prior art teaches something different and choose to reveal select details that are not claimed. Regarding the non-final Office Action dated May 17, 2018 at page 8, 1 paragraph it should be noted that claim 3 in said OA was directed to human cortical interneurons not claimed in instant claim 3.
2.	Applicants argue Second, while Anderson discloses methods for differentiating human stem cells, however, such methods are completely silent on DKK1. Indeed, the differentiation methods for human stem cells taught by Anderson are based upon the method of Chambers. Anderson does not disclose or suggest modifying the dual SMAD inhibition taught by Chambers by replacing one inhibitor of SMAD signaling with DKK1 for in vitro differentiation of human stem cells. Applicant’s arguments have been fully considered but are not persuasive.
In response, Anderson has been cited for the combination of Wnt antagonist into the dual SMAD inhibition of Chambers because Anderson disclosed using DKK1 Wnt antagonist for 5 days to promote the neutralization stage expressing the neutralization marker FOXG1 (a.k.a. BF1) of the ESCs and the addition of SHH is initiated at day 5 and concluded al day 11 as disclosed by Andersen and as claimed in the instant invention. 
3.	Applicants argue Third, one skilled in the art would not be motivated to combine Chambers with Watanabe. Chambers is directed to differentiation of human stem cells, while Watanabe is directed to differentiation of telencephalic precursors from mouse embryonic stem cells. See Watanabe at Abstract. As presented above, one skilled in the art would not be motivated to apply in vitro differentiation methods of mouse stem cells in a method for 
In response, as discussed above, regarding the non-final Office Action dated May 17, 2018 at page 8, 1 paragraph it should be noted that claim 3 in said OA was directed to human cortical interneurons not claimed in instant claim 3. Chambers has been cited for the two SMAD signaling inhibitors for an efficient neural conversion of hESCs and hiPSCs and Anderson with Watanabe have been cited for the combination of the dual inhibitors with Wnt antagonist. It would have been obvious to a person of ordinary skill in the art to modify the synergistic action of two inhibitors of SMAD signaling, Noggin and SB431542, is sufficient for inducing rapid and complete neural conversion of hESCs as discloses by Chambers by using DKK1 Wnt antagonist for 5 days to promote the neutralization stage expressing the neutralization marker FOXG1 (a.k.a. BF1) of the ESCS and the addition of an activator of the sonic hedgehog pathway SHH is initiated at day 5 and concluded at day 11 as disclosed by Andersen and by using the SHH.  One would have been motivated to use DKK1 of Anderson instead of Noggin of Chambers to receive the expected benefit of the DKK1 for 5 days to promote the neutralization stage expressing the neutralization marker FOXG1 given Anderson either Noggin of DKK1 for 5 days promoted the neutralization stage expressing the neutralization marker FOXG1 and including the optimized concentration of SHH and optimized timeline between 4-10 days SHH at 3 nM, 30 nM or 300 nM, days 4-10 show a percentage of Bf1+ (Foxg1) cells at 3 nM to establish the differentiation conditions of the ESCs for inducing the neuralization stage expressing the neutralization marker FOXG1.
4.	Applicants argue, the paragraph of Watanabe relied upon by the Examiner for disclosing the concentration and contact timing of SHH discloses that “[t]he proportion of Bf1 [i.e. FOXG1] cells was not greatly affected by Shh treatment [...].” As such, one skilled in the art would not have been motivated to incorporate the concentration and contact timing of SHH disclosed by Watanabe into a method for producing FOXG1" cells, at least because of the clear 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, it would have been obvious to a person of ordinary skill in the art to modify the synergistic action of two inhibitors of SMAD signaling, Noggin and SB431542, is sufficient for inducing rapid and complete neural conversion of hESCs as discloses by Chambers by using DKK1 Wnt antagonist for 5 days to promote the neutralization stage expressing the neutralization marker FOXG1 (a.k.a. BF1) of the ESCS and the addition of an activator of the sonic hedgehog pathway SHH is initiated at day 5 and concluded at day 11 as disclosed by Andersen and by using the SHH.  One would have been motivated to use DKK1 of Anderson instead of Noggin of Chambers to receive the expected benefit of the DKK1 for 5 days to promote the neutralization stage expressing the neutralization marker FOXG1 given Anderson either Noggin of DKK1 for 5 days promoted the neutralization stage expressing the neutralization marker FOXG1 and including the optimized concentration of SHH and optimized timeline between 4-10 days SHH at 3 nM, 30 nM or 300 nM, days 4-10 show a percentage of Bf1+ (Foxg1) cells at 3 nM to establish the differentiation conditions of the ESCs for inducing the neuralization stage expressing the neutralization marker FOXG1.
Claims 3, 9, 32 remain rejected under 35 U.S.C. 103 as being unpatentable over Chambers (Nature Biotechnology, 27(3): 276-279, 2009) in view of Andersen (LES. Patent Application Publication 2012/0148549 (dune 14, 20123, Watanabe (Nature Neuroscience, 8(3): 288-296, 2005) as applied to claims 3, 6-8, 10, 12, 15, 19, 22, 45, 51, 54, 56 above, and further in view of Takahashi (WO2011/019082, Stem Cell, 6(4): 366-34/, 2010, previously presented) for the reasons of record dated 07/02/2021. 

The teachings of Chambers and Anderson and Watanabe apply here as indicated above.
Chambers and Anderson and Watanabe do not teach the combination of SB4391542 and LDN-193189.
However, before the instant effective filing date of the invention, Takahashi teaches the differentiation of human iPSCs in the presence of the combination of S3B431542 and LON- 153789 (p 5 and figure 13} where induced neural precursor cell, which is prepared by the method according to any one of claims 1 to 9 (p 28}. Takahashi teaches the conversion of pluripotent stem cells and IPSCs into neurons where upon induction of differentiation at pluripotent cells such as ES cells or iPS cells into neural precursor cells, such cells are prepared and then cultured using the methods such as induction of differentiation into neural cells via addition of LDN- 193189 and SB437542 (SDIA method (p 21}. On day 4 of culture, the medium was exchanged with a differentiation medium supplemented with 10 uM SB43142 and 5-7,000 nM LDN-1938189. Three days later, the medium was exchanged with a differentiation medium without SB431542 and LON-199189. Thereafter, medium exchanges with such a differentiation medium without 58491542 and LON-183189 were performed at 2- to 3-day intervals (6 21). Given that different elements of the SMAD and Wnt inhibitors and SHH activators and the combination of SB431542 and LDN-193789 at the concentration ranges were available and were routinely used in different combination as inhibitors/activators for conversion of pluripotent stem cells info neurons, ii would have been a matter of design choice for one of ordinary skill in the art to combine different Writ inhibitors with SMAD inhibitors each and SHH activators at which is laugh by the prior art to be useful for the same purpose in order to convert pluripotent stem cells info neurons that is to be used for the very same purpose.
Thus, if would have been obvious to a person of ordinary skill in the art to use routine concentration ranges of SB431542 and LON-199189. Thus, in the absence of a demonstration of criticality, of concentration ranges including these specifically claimed the instant application is rendered obvious. Thus, by following the teachings and suggestions of the prior art conversion of pluripotent stem cell into neurons will necessarily occur.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicant's arguments are the same regarding Anderson teachings as discussed above,

Claims 3, 14, 16-17, 22, 30, 58, 63 remain rejected under 35 U.S.C. 103 as being unpatentable over Chambers (Nature Biotechnology, 27(3): 276-279, 2009) in view of Anderson (US Patent Application Publication 201 2/0146548 (June 14, 20123, Watanabe (Nature 51, 54,56 above, and further in view of Nicholas (20790062706, claiming priority to US provisional fled on March 14, 2043, previously cited) for the reasons of record dated 07/02/2021. 
For the record the rejection is reiterated below.

Chambers and Anderson and Watanabe do not teach the Wnt signaling antagonist XAV939.
However, before the instant effective filing date of the invention, Nicholas teaches adding Wnt antagonist XAV9S39 in the media of HESCs for monitoring precursor cells that express one or more markers of MGE precursor cells, such as, NKX2.1, LHX6, LHX7/8, FOR, [0351] FIG. 24, B: B27+5F differentiation protocol with LDN193189 (0.1 uM,) and XAV939 (2 uM)) as inhibitors of BMP and WNT signaling pathways, respectively, induced differentiation of hESCs into MGE precursor cells that co-express NKX2.1GFP (top) and FOXG1 (bottom). XAV939 (2 uM} as inhibitor of Writ signaling pathways induced differentiation: of hESCs into medial ganglionic eminence (MGE) precursor cells 1313] (instant claim 58) Regarding claim 16, Nicholas teaches the combination of SHH and purmophamine for the differentiation of hESCs [0346]. Regarding claim 17, Nicholas teaches used 1-2 mM} of purmorphamine or 500 ng/mL of SHH [0261]. Regarding claim 22 Nicholas teaches LHX6 expression (fig 248). Regarding claim 30, Nicholas teaches LHX8 expression (fig £46). Regarding claim 63, Nicholas teaches hESC-derived MGE-precursor like cells further differentiated into interneurons where, clinical grade GMP-matched hESC lines ESI17 (FIG. 17), ESI35 (FIG. 18), ESI51 (FIG. 19), and H9 (FIG. 20) were differentiated into I'ISE precursor like cells (top row) and further into interneurons (bottom row), Example 8, [0332]).
Accordingly, would have been obvious to a person of ordinary skill in the art combine the culture human ES cells, to temporally coordinate the expression of FOXGT/BF 1+ cells as disclosed by Chambers and Anderson and Watanabe and by using XAV939 treatments as disclosed by Nicholas for the predictable result of XAV939 for monitoring the MSE precursor cells produced also express the FOXG, and may express LHX6, and LHXY/S.

One would have been motivated to use the Writ activator AAVSGG to receive the expected benefit of the XAV938 for the generation of MGE precursor cells using small molecule inhibitors of WNT signaling pathways for induced differentiation of hESCs into MGE precursor cells that express FOXG1 (figure 24).
Thus, the claimed invention, as a whole, is clearly prima fade obvious in the absence at evidence to the contrary.
Response to arguments
Applicant’s arguments are the same regarding Anderson teachings as discussed above, Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias


/ANOOP K SINGH/Primary Examiner, Art Unit 1632